UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4539


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES EDWARD FEBREZ,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-01165-RBH-1)


Submitted:   July 26, 2010                 Decided:   August 9, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.    Carrie Ann Fisher,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Edward Febrez pled guilty, pursuant to a written

plea    agreement,        to    one    count     of      possession     of    firearms      and

ammunition      by    a    convicted         felon,      in    violation     of     18   U.S.C.

§§ 922(g)(1), 924(a)(2), (e) (2006).                          The parties stipulated in

the plea agreement to a 240-month prison sentence.                                 See Fed. R.

Crim.    P.   11(c)(1)(C).             The    district         court   accepted      the   plea

agreement, and therefore was bound to sentence Febrez to 240

months’ imprisonment, which it did.

              On appeal, Febrez’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court plainly erred in accepting Febrez’s guilty

plea and abused its discretion in imposing sentence.                                Febrez has

filed a pro se supplemental brief, in which he questions whether

his guilty plea was voluntary and asserts that trial counsel

rendered ineffective assistance.                     We affirm in part and dismiss

in part.

              Because Febrez did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the

Fed.    R.    Crim.       P.    11    hearing       is    reviewed     for    plain      error.

See United      States         v.    Martinez,      277       F.3d   517,    525    (4th   Cir.

2002).       Our review of the transcript of the plea hearing leads

us to conclude that the district court substantially complied

                                                2
with the mandates of Rule 11 in accepting Febrez’s guilty plea

and   that      the     court’s      omissions          did        not     affect      Febrez’s

substantial rights.            Critically, the transcript reveals that the

district court ensured the plea was supported by an independent

factual basis and that Febrez entered the plea knowingly and

voluntarily       with        an    understanding             of     the        consequences.

See United      States     v.       DeFusco,       949     F.2d          114,   116,       119-20

(4th Cir. 1991).         Accordingly, we discern no plain error.

             Turning      to       Febrez’s       claim       that        counsel       rendered

ineffective      assistance,          this        claim       is     more       appropriately

considered in a post-conviction proceeding brought pursuant to

28 U.S.C.A. § 2255 (West Supp. 2010), unless counsel’s alleged

deficiencies      conclusively           appear    on     the      record.           See   United

States    v.    Richardson,         195    F.3d     192,       198       (4th    Cir.      1999).

Because   we     find    no     conclusive        evidence          on    the    record     that

counsel rendered ineffective assistance, we decline to consider

this claim on direct appeal.

             Febrez      also      questions        whether         the     district        court

abused    its    discretion         in    imposing        sentence.             We    conclude,

however, that we do not have jurisdiction over this portion of

the appeal.       Section 3742(c) of Title 18 of the United States

Code limits the circumstances under which a defendant may appeal

a sentence to which he stipulated in a Rule 11(c)(1)(C) plea

agreement to claims that “his sentence was imposed in violation

                                              3
of law [or] was imposed as a result of an incorrect application

of the [S]entencing [G]uidelines.”        United States v. Sanchez,

146 F.3d 796, 797 (10th Cir. 1998) (internal quotation marks

omitted); see United States v. Littlefield, 105 F.3d 527, 527-28

(9th Cir. 1997) (per curiam).

          Here, Febrez’s sentence was not imposed in violation

of law.   His 240-month prison sentence falls below the statutory

maximum sentence of life imprisonment, see 18 U.S.C. § 924(e).

Nor is his sentence a result of an incorrect application of the

Sentencing Guidelines.      A sentence imposed pursuant to a Rule

11(c)(1)(C) plea agreement is contractual and not based upon the

Sentencing Guidelines.      See United States v. Cieslowski, 410

F.3d 353, 364 (7th Cir. 2005) (“A sentence imposed under a Rule

11(c)(1)(C) plea arises directly from the agreement itself, not

from the Guidelines.”); Littlefield, 105 F.3d at 528.           Because

§ 3742(c) bars review of sentences imposed pursuant to a Rule

11(c)(1)(C) plea agreement and none of the exceptions applies,

we   dismiss   Febrez’s   appeal   of   his   sentence.   See    United

States v. Prieto-Duran, 39 F.3d 1119, 1120 (10th Cir. 1994).

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Febrez’s conviction and dismiss the

appeal of his sentence.     This court requires that counsel inform

Febrez, in writing, of the right to petition the Supreme Court

                                   4
of the United States for further review.                      If Febrez requests

that   a   petition    be    filed,   but     counsel   believes       that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                      Counsel's motion

must   state   that    a     copy   thereof    was    served    on   Febrez.          We

dispense    with      oral    argument      because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                         5